Citation Nr: 0212446	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  99-23 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from 
November 1940 to January 1946.  The appellant is the widow of 
the veteran.  The veteran died in June 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.  

In the appellant's substantive appeal (VA Form 9), received 
by the RO in November 1999, she requested a hearing at the RO 
before a member of the Board.  However, in response to the 
RO's June 2000 request as to whether she still desired a 
hearing, the appellant submitted VA Form 21-4138, Statement 
in Support of Claim, dated in June 2000, and noted that she 
was disabled and that she could "not go anywhere to talk to 
anyone."  A notation on the VA Form 21-4138 shows that the 
RO determined that the appellant had rejected her request for 
a hearing.  In addition, in a report of telephone contact (VA 
Form 119, Report of Contact), dated in January 2002, it was 
noted that the appellant had confirmed that she could not 
appear for a hearing because of health problems, and she 
requested that her appeal be forwarded to the Board without a 
hearing.  The Board further notes that, although in a January 
2002 correspondence from the appellant to the RO, the 
appellant requested that her claim "go to Washington, D.C. 
for court rail [sic] hearing," in a report of telephone 
contact, dated in March 2002, it was again noted that the 
appellant had reiterated her intention not to appear for a 
hearing.  Thus, in light of the above, the Board finds that 
the appellant has withdrawn her hearing request.  


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1999.  

2.  The cause of the veteran's death as shown on the death 
certificate was hepato-renal failure, which was due to (or as 
a consequence of) chronic cirrhosis.  Chronic ascites and 
diabetes mellitus were other significant conditions 
contributing to his death.  

3.  At the time of the veteran's death, service connection 
was in effect for the following:  (1) scoliosis and 
degenerative changes of the lumbar spine, with radiculopathy, 
(2) degenerative changes of the left hip, with limitation of 
motion, (3) arthritis of the left knee, (4) residuals of a 
right pubic bone fracture, with left leg shortening, (5) 
surgical scar, excision of a pilonidal cyst, and (6) partial 
sensory paralysis, left medial femoral cutaneous nerve.  The 
combined rating in effect at the time of the veteran's death 
was 60 percent.  

4.  Hepato-renal failure, which was due to (or as a 
consequence of) chronic cirrhosis, or ascites, or diabetes is 
not attributable to his military service and was not the 
result of his service-connected disabilities.  

5.  The veteran's service-connected disabilities did not 
substantially or materially contribute to his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.312 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's death certificate indicates that he died on 
June [redacted], 1999 at the age of 81.  According to the certificate 
of death, the cause of the veteran's death was hepato-renal 
failure, which was due to (or as a consequence of) chronic 
cirrhosis.  Chronic ascites and diabetes mellitus were also 
listed as other significant conditions.  At the time of the 
veteran's death, service connection was in effect for the 
following:  (1) scoliosis and degenerative changes of the 
lumbar spine, with radiculopathy, (2) degenerative changes of 
the left hip, with limitation of motion, (3) arthritis of the 
left knee, (4) residuals of a right pubic bone fracture, with 
left leg shortening, (5) surgical scar from the excision of a 
pilonidal cyst, and (6) partial sensory paralysis, left 
medial femoral cutaneous nerve.  The combined rating in 
effect at the time of the veteran's death was 60 percent.  

The veteran served on active duty in the military from 
November 1940 to January 1946.  His service medical records 
are negative for any complaints or findings of hepato-renal 
failure, chronic cirrhosis, chronic ascites, or diabetes 
mellitus.  

In a correspondence from the appellant to the RO, dated in 
August 1999, the appellant contended that in the last four 
months of the veteran's life, he fell four times and 
developed multiple bruises.  The appellant stated that the 
veteran fell because his legs were weak due to his service-
connected disabilities.  She indicated that although the 
veteran's death certificate showed that his death was caused 
by "liver, kidney, diabetes," it was her opinion that if 
his legs did not fail, he would not have fallen and developed 
bruises, and would have lived longer with the medication he 
was taking.  

A VA medical statement from Carol Noetzel, M.D., dated in 
October 1999, shows that at that time, Dr. Noetzel indicated 
that the veteran had been under her care for decompensated 
cirrhosis with ascites and encephalopathy.  According to Dr. 
Noetzel, the veteran's cirrhosis, in addition to his diabetes 
neuropathy, compounded his difficulty ambulating.  Dr. 
Noetzel stated that apparently, the veteran had increasing 
difficulty walking and fell against his bed resulting in loss 
of consciousness which was not reversible.  Dr. Noetzel noted 
that the veteran's private practitioner listed his cause of 
death as hepato-renal failure and chronic cirrhosis.  

A VA medical statement from J.C. Daniels, M.D., dated in 
October 1999, shows that at that time, Dr. Daniels indicated 
that the veteran had been his patient since approximately 
1994.  Dr. Daniels stated that the veteran died of hepato-
renal failure, and that he had chronic liver failure, 
cirrhosis, and ascites.  According to Dr. Daniels, the 
appellant also had diabetes mellitus and severe neuropathy 
due to his diabetes.  Dr. Daniels noted that in the last two 
months of the veteran's illness, he fell several times and 
was bed ridden.  It was Dr. Daniels' opinion that the 
veteran's diabetes most certainly contributed to his demise.  

In November 1999, the RO received VA outpatient treatment 
records, dated in February 1990 and June 1996.  The records 
show that in February 1990, the veteran was treated after 
complaining of bilateral leg weakness.  The provisional 
diagnosis was of bilateral lower extremity weakness.  The 
records further reflect that in June 1996, an 
electroencephalogram (EEG) was conducted.  The impression was 
of an abnormal EEG because of a moderately severe diffuse 
slow wave abnormality without focal emphasis and consistent 
with a chronic metabolic encephalopathy.


II.  Analysis

In general, service connection may be granted for an injury 
or disease incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West Supp. 2002).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  When disease is shown as chronic 
in service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service-
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2002).  

Service connection may be presumed where a chronic disease, 
including cirrhosis of the liver and diabetes mellitus, 
manifests itself to a compensable degree within one year from 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).  

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a service-connected disability was 
either the principal or a contributory cause of death.  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312.

To summarize, the appellant contends that in the last four 
months of the veteran's life, he fell four times and 
developed multiple bruises.  The appellant maintains that the 
veteran fell because his legs were weak due to his service-
connected disabilities.  It is the appellant's opinion that 
if the veteran's legs did not fail, he would not have fallen 
and developed bruises, and would have lived longer with the 
medication he was taking.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, she does not have the medical 
competence to link causally the veteran's fatal hepato-renal 
failure, which was due to (or as a consequence of) chronic 
cirrhosis, or ascites or diabetes to his military service or 
service-connected disabilities.  Id.  

In the instant case, it is the Board's determination that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  As previously stated, the cause of the veteran's 
death was hepato-renal failure, which was due to (or as a 
consequence of) chronic cirrhosis.  Chronic ascites and 
diabetes mellitus were also listed as other significant 
conditions.  The Board notes that there is no evidence of 
record which shows that the veteran had any of the above 
conditions in service.  The Board further notes that there is 
no evidence of record showing that the veteran's cirrhosis or 
diabetes mellitus was manifested to a degree of at least 10 
percent during the initial post-service year.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.      

The Board recognizes the VA medical statements from Dr. 
Noetzel and Dr. Daniels, both dated in October 1999.  In the 
statements, Dr. Noetzel and Dr. Daniels both note that the 
veteran died from hepato-renal failure and chronic cirrhosis.  
In addition, in the statement from Dr. Noetzel, Dr. Noetzel 
indicated that the veteran's cirrhosis, in addition to his 
diabetes neuropathy, compounded his difficulty ambulating.  
The Board further observes that in the statement from Dr. 
Daniels, Dr. Daniels reported that the veteran's diabetes 
most certainly contributed to his demise.  Moreover, the VA 
outpatient treatment records show that in February 1990, the 
veteran was diagnosed with bilateral lower extremity 
weakness, and in June 1996, an EEG was conducted which was 
reported to be abnormal.  Thus, the Board observes that 
neither the October 1999 statements from Dr. Noetzel and Dr. 
Daniels, nor the VA outpatient treatment records, dated in 
February 1990 and June 1996, provide evidence of an 
association specifically between the veteran's death and his 
service-connected disabilities or his military service.  On 
the contrary, the available evidence tends to support a 
conclusion that the veteran's death was not influenced by any 
service-related disability.  Accordingly, the preponderance 
of the evidence is against the claim of service connection 
for the cause of the veteran's death.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
to an adjudication of the claim addressed above.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case. This is so because the 
requirements of the law have been satisfied.  In this regard, 
the Board notes that there is no indication that there are 
additional documents that have not been obtained and that 
would be pertinent to the present claim.  The appellant and 
her accredited representative have been afforded the 
opportunity to present evidence and argument in support of 
the claim.  In addition, in the February 2002 supplemental 
statement of the case, the appellant was informed of the 
VCAA.  Thus, the Board concludes that the discussions in the 
rating decision, the statement of the case, the supplemental 
statement of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have in 
effect informed her of the information and evidence that 
would be needed to substantiate her claim. See 38 U.S.C.A. 
§ 5103 (West Supp. 2002).  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection for the cause of death, the Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  66 Fed. Reg. 
45630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4).  In this case, the veteran had 
several medical problems that were identified as contributing 
to his death, but none was manifested during service or 
during a presumptive period.  The appellant has argued that 
previously service-connected disability contributed to his 
demise, but there is no support for this contention, except 
by way of unsupported allegation.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran).  VA has satisfied its duties to 
inform and assist the appellant in this case. Further 
development of the claim and further expending of VA's 
resources are not warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

